Citation Nr: 1231776	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  07-22 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected left knee disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision, by the Indianapolis, Indiana, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for a back disorder, a neck disorder, and a right knee disorder.  

In November 2009, the Board remanded the case to the RO with respect to the issues listed on the title page of this decision for further evidentiary development.  Specifically, the Board instructed the RO to obtain an examination report with respect to the claimed issues and readjudicate the claims.  Subsequently, a March 2010 VA examination report was obtained and the claims were readjudicated in a December 2010 supplemental statement of the case (SSOC).  

Thereafter in April 2011, the Board again remanded the case to the RO to obtain a complete copy of the March 2010 examination report.  As a result of the remand, a complete copy of the examination report was obtained and the Appeals Management Center (AMC) continued the previous denial of the claims in a May 2012 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).



FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that a back disorder is related to the Veteran's period of military service.  

2.  The preponderance of the evidence is against a finding that a neck disorder is related to the Veteran's period of military service.  

3.  The preponderance of the evidence is against a finding that a right knee disorder is related to the Veteran's period of military service, or aggravated by service-connected left knee disorder.  


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by active military service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  

2.  A neck disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

3.  A right knee disorder was not incurred in or aggravated by active service, or proximately due to or the result of a service-connected disability, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claims; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or SSOC.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in December 2005 from the RO to the Veteran, which was issued prior to the RO decision in August 2006.  Additional letters were issued in August 2007, March 2010, and April 2011.  Those letters informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Board notes that the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is, therefore, the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  Opinions necessary to decide the case and explanations were provided.  Therefore, the examinations afforded the Veteran are adequate.  Nieves- Rodriguez v. Peake, 22 Vet. App 295 (2008).

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  Therefore, no useful purpose would be served in remanding the questions addressed herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual background.

The Veteran entered active duty in October 1979.  An enlistment examination, dated in September 1979, was negative for any complaints or findings of a back, a neck disorder, or a right knee disorder.  In July 1982, the Veteran was seen for complaints of pain in the right knee for the past four to five days; there was no trauma to the right knee with the exception of scraping the knee to the ground nine days before.  The assessment was soft tissue injury.  At his separation examination in September 1982, clinical evaluation of the spine and lower extremities was normal.  

The Veteran's application for service connection for several disabilities, including back, neck and right knee disorders (VA Form 21-526) was received in December 2005.  Submitted in support of the claims were private treatment reports dated from September to October 1987; these records were completely silent with respect to any complaints or clinical findings relating to a back, neck, or right knee disorder.  

Received in August 2006 were VA progress notes dated from April 2000 to May 2006.  These records do not reflect any complaints or clinical findings of a neck, back or right knee disorder.  

Of record are treatment records from VA and private treatment records from Marion General Hospital dated from April 2006 to June 2007.  These records show that the Veteran received ongoing clinical attention for chronic low back pain.  An October 2006 VA treatment report reflects a diagnosis of chronic low back pain with sciatica to the left leg.  An x-ray study, dated in October 2006, revealed mild degenerative changes involving the lower lumbar spine.  The Veteran was seen at Marion General Hospital in December 2006, at which time he reported a 15 year history of low back pain; he stated that he sustained a back injury when some bricks fell on his lower back.  The diagnosis was lumbar pain with radiation into the legs.  An MRI of the lumbar spine, performed in December 2006, revealed degeneration of all the discs in the lumbar spine.  There was spinal canal narrowing to a mild degree at L2-L3 and L3-L4, and to a more moderate degree at L4-L5.  A March 2007 VA progress note reflects an assessment of chronic back pain with exacerbation.  

Received in August 2007 was a transmittal form and medical records from the Social Security Administration (SSA).  These records indicate that the Veteran sought to establish a claim for disability benefits in January 2007, which was denied and again in May 2007.  The Veteran claimed disability due to disorders of the back and a psychiatric disorder.  The Medical records considered by the SSA were VA progress notes dated from January 2007 to March 2007.  These records show that the Veteran was seen at a pain clinic in January 2007 with complaints of low back and leg pain.  He stated that the pain started 18 years before when a wall of bricks fell on his back.  The pertinent diagnoses were chronic low back pain with leg pain.  

At his personal hearing in May 2008, the Veteran testified that his back problem developed after a parachuting incident; he stated that he had a hard landing and tried to pop his parachute, pulling his risers down to his knees and he was pulled down to the ground.  The Veteran indicated that he was a crew chief on the Hueys; he had to jump out of the Hueys and his parachute caused an injury to his neck.  

Of record is a medical statement from Dr. M. L.J dated in June 2008 indicating that the repetitive jumping from helicopters more than likely contributed to the degenerative changes and chronic pain in the Veteran's knees and back.  

Received in August 2008 were VA progress notes dated from April 2000 to July 2008.  These records reflect ongoing treatment for chronic low back pain.  

The Veteran was afforded a VA examination in August 2008.  At that time, he complained of severe lower back pain, as well as pain radiating into the right leg.  The Veteran reported having been a paratrooper and jumping.  He indicated that as a result, he used to get knee pains and lower back pain, but he never sought medical treatment for his problems.  The Veteran indicated that he took Ibuprofen and other over-the-counter medications.  He stated that his back and knee pain gradually became worse.  It was noted that the Veteran had arthroscopic surgery on the knee.  The Veteran stated that the knee never got better.  The Veteran indicated that he started experiencing neck pain and right hand numbness about six to seven years before; he underwent neck surgery for this condition.  Since then, his neck has not hurt and he has not any of those symptoms in the right arm.  The examiner noted that the Veteran had these symptoms for about eight or nine months before the surgery was done.  Following a physical examination, including diagnostic studies, the examiner noted the pertinent diagnoses were degenerative disc disease in the lumbar spine and degenerative disc disease of the neck, surgically treated, without any complications.  The examiner opined that the Veteran's lower back pain and osteoarthritis of the left knee were both at least as likely as not caused by or the result of injuries during service.  He cited to the Veteran's pain during service when he was a paratrooper but that that the severity of was not enough at that time but it had gotten worse since discharge from service.  The examiner noted, however, neck pain was again resolved now and was less likely to have resulted "as injury service."  

On the occasion of a VA examination in February 2009, it was noted that the Veteran had done multiple parachute jumps and he had injury to the lower back.   It was noted that he never had any complaints of pain in the knees.  It was noted that the Veteran was seen in July 1982 for complaints of pain in the right knee; and no history of trauma was noted.  He was given pain medication.  The Veteran reported that he started having more pain in the right knee in the last few years.  There was no history of injury after service.  The Veteran stated that he had up to nineteen parachute jumps, during which he had injury to his ankles, elbow, and spine.  He stated that maybe he also sustained injuries to his knees from those parachute jumps, but he did not remember when and what happened.  Following a physical examination, including x-ray study of the knee, he was diagnosed with mild degenerative changes of both knee joints.  The pertinent diagnosis was pain in the right knee and mild degenerative changes in the right knee.  The examiner stated that it was at least as likely as not that the Veteran had pain in the right knee when he was in the service.  He had multiple parachute jumps and did not remember any particular injury to the right knee.  At present, he had mild degenerative changes which could be from his service-connected injury.  

The Veteran was afforded another VA examination in March 2010.  At that time, he had no complaints regarding his right knee; he stated that he was told that he might develop knee problems at some point in time, but he denied any current or past right knee problems.  The examiner indicated that the right knee examination was normal; he noted that the Veteran had some minimal degenerative changes noted on x-ray.  The examiner noted that the Veteran worked as a brick layer for many years.  The examiner concluded that there was no right knee disability claimed or found on the physical examination; he had only minimal degenerative changes noted on radiographs.  

The examiner opined that the Veteran's current minimal right knee degenerative changes were not caused by, incurred or aggravated by the Veteran's active duty service.  The examiner added the Veteran's right knee mild degenerative arthritis was not caused by or a result of his scraped knee in July 1982.  He indicated that although the Veteran scraped his knee in service, the evaluation was normal, he was returned to duty without restriction, and he was not seen again in service for any complaints related to his right knee.  The examiner further observed that the Veteran did not complain about the right knee during various evaluations before and after the knee scrape, and there were no right knee abnormalities noted on any of his examinations.  It was also noted that the Veteran did not complain of any knee problems when he initially sought treatment at VA.  The examiner also cited to the Veteran's work as a brick layer for many years, during which time he knelt, climbed, and carried heavy loads, as the cause of his current knee arthritis.  

The examiner also stated that the minimal right knee degenerative changes were not caused by or aggravated by the Veteran's service-connected left knee disorder.  In citing to medical literature addressing whether favoring one leg could cause damage to the other leg, the examiner found that any claim that the there was contralateral joint damage based solely on the opposite joints causing a limp was refuted.  He found that because there was no documented injury to the right knee and the medical literature did not support the theory of any injury on one side causing compensatory changes in the contralateral side, the Veteran's right knee disorder was not caused or aggravated by the service-connected left knee.   

The Veteran stated that he believed that he injured his back jumping out of a helicopter, landing hard.  The examiner noted that the Veteran never reported any injury nor did he ever seek medical treatment for his back.  The Veteran reported the onset of low back discomfort in 1981; he had lumbar surgery in April 2009.  The Veteran reported unbearable dull low back pain; he stated that the pain became so severe that he was often bedridden until the low back pain went away after several hours.  The examiner noted that there were no service records documenting any lumbar complaints or injury while in the army.  The examiner also observed that in a February 2009 treatment note the Veteran reported injuring his back 18 years before, which was many years after service.  Following an examination, the examiner stated that the Veteran's lumbar degenerative discogenic disc was less likely as not caused by or a result of his contentions that he injured his back while in the army.  The examiner also noted that there was no documentation within the Veteran's service records of him ever sustaining a cervical injury.  The examiner stated that the Veteran's cervical discogenic disease was not caused by or a result of any injury to his cervical spine while in the army.  

III.  Legal Analysis.

Service connection may be awarded for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1131 (2011).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, the law provides that, where a Veteran served ninety days or more of active military service and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection may also be established for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011); See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  An October 2006 amendment to 38 C.F.R. § 3.310 sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995) (which allowed for secondary service connection on an aggravation basis), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the recent change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, deliberation of any secondary service connection claim will include consideration of the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.  38 C.F.R. § 3.310 (2006).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372(Fed. Cir. 2007).  In such cases, the Board may weigh that testimony and make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

A.  Back Disorder.

After review of the evidentiary record, the Board finds that service connection is not warranted for a back disorder, including degenerative discogenic disease.  Significantly, the service treatment records are completely silent with respect to any findings or diagnoses of a back disorder.  In fact, while he indicated that the onset of his back pain was in 1981, at the time of his separation examination in September 1982, clinical evaluation of the spine was normal.  The first clinical documentation of the onset of a back disorder is in 2006, some 24 years after service separation.  The Court has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran has contended continuity of low back pain symptomatology following in-service incidents during multiple parachute jumps.  However, as noted above, the service treatment records are completely silent with respect to any complaints or findings of a back injury or back disorder.  This includes examination conducted at the time of his separation in September 1982.  Moreover, he failed to raise a claim of entitlement to service connection for a low back disorder until 2005, over 23 years following discharge.  This failure to raise a claim also strongly suggests that he has not suffered from chronic and continuous symptomatology since military service.  Additionally, during clinical evaluations in December 2006 and January 2007, the Veteran indicated that his low back problems started in the late 1980's/early 1990's when some bricks fell on his back.  Collectively these factors lead the Board to find that his assertions (implied or explicit) regarding continued symptoms are not credible.  Therefore, continuity of symptomatology has not been demonstrated, either by the clinical evidence or through the Veteran's statements.  
The Board notes that the absence of evidence constitutes negative evidence against the claim because it tends to disprove that the claimed disorder was the result of an in-service injury, which resulted in a chronic disability or persistent symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also 38 C.F.R. § 3.102 (2011) (noting that reasonable doubt exists because of an approximate balance of positive and "negative" evidence).  This lack of objective evidence between the period of active military service ending in 1982 and the first diagnoses many years later, is itself evidence which tends to show that the Veteran's current back disorder did not have its onset in service or for many years thereafter.  

The medical record also does not present any evidence of arthritis of the lumbar spine being present within the first post-service year, and hence service connection may not be afforded for a low back disorder presumptively on that basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

As detailed above, there are conflicting medical opinions of record regarding the relationship between the current back disorder and military service.  In a medical statement dated in June 2008, the Veteran's primary care physician at the VA Health Care system stated that the Veteran requested that he write a latter indicating that repetitive jumping from helicopters has more than likely contributed to the degenerative changes in his back.  Additionally, the August 2008 VA examiner opined that the Veteran's lower back pain was at least as likely caused by his service injuries citing to the Veteran's pain during service.  On the contrary, the March 2010 VA examiner opined that the Veteran's lumbar degenerative discogenic disc was less likely as not caused by or a result of his contentions that he injured his back while in the army.  

While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Obert v. Brown, 5 Vet. App.  30, 33 (1993); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

In this case, the Board finds that the March 2010 VA examination report is the most probative evidence of record as it was definitive, based upon an evaluation of the Veteran, complete review of the Veteran's entire claims file, and consideration of the Veteran's reported history.  Additionally, the March 2010 VA examiner provided a detailed rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). Furthermore, while the Veteran's primary care physician and the August 2008 VA examination reports offer positive nexus opinions, those opinions are based on the Veteran's contentions as to in-service injuries.  However, the March 2010 VA examiner cited to the lack of service records documenting any lumbar complaints or injury while in the army or for many years thereafter.  The examiner also observed that in February 2009 the Veteran reported injuring his back 18 years ago, which was many years after service.  Similarly, during clinical visits in December 2006 and  January 2007, the Veteran reported that the pain in his back started in the late 1980's and early 1990's when a wall of bricks fell on his back.  These reports support the VA examiner's finding that the current back disorder was not related to service but suggest that a post-service incident in the late 1980's/early 1990's is the cause of the Veteran's lumbar spine disorder.  It is noteworthy that the Veteran worked as a brick layer following service.  Accordingly, the latest VA opinion is found to carry significant weight.  

Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean at 448-9.  The March 2010 VA examiner not only reviewed the claims folder in reaching his conclusion, but also offered extensive reasoning and bases for reaching his opinion, unlike the unsubstantiated conclusions as reported by the private clinician.  Furthermore, unlike August 2008 examiner, the March 2010 examiner cited to the objective medical evidence in reaching his conclusion.  In light of the foregoing, the Board has placed greater probative weight on the findings of the March 2010 VA examination that the Veteran's current back disability is not related to service.  As such, the preponderance of the competent evidence weighs against a finding that the Veteran's current back disability is related to service.

To the extent that the Veteran himself or his representative contend that a medical relationship exists between his current disability and service, the Board again acknowledges that the Veteran is competent to testify as to his observations. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the question regarding the potential relationship between the Veteran's disorder and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Here, while the Veteran is competent to describe his in-service symptoms, as well as his current symptoms, the Board accords his statements regarding the etiology of his disability little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the Veteran has offered only conclusory statements regarding the relationship between service and his current disorder.  In contrast, the March 2010 VA examiner provided a detailed rationale in support of his opinion that the current disorder was not related to service, and cited to the relevant evidence.  For this reason and the reasons discussed above, the March 2010 VA examiner's opinion is the most probative evidence of record.  See supra Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for a back disorder and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

B.  Neck Disorder

The service treatment records reflect no clinical diagnosis pertaining to the Veteran's cervical spine.  The first objective clinical documentation of the onset of a chronic cervical spine disorder is dated in 2006, more than 24 years after service separation.  Also, during his August 2008 VA examination, the Veteran indicated that he started having neck pain six to seven years before, which the Board notes is still nearly 20 years after service discharge.  The Board notes the lapse of years between the Veteran's separation from service and the first treatment for a cervical spine disorder.  The United States Court of Appeals for the Federal Circuit has determined that such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333(Fed. Cir. 2000).  

While the Veteran has a current diagnosis of cervical discogenic disease, the pertinent evidence of record consists of the August 2008 VA examiner's report in which he opined that neck pain was less likely to have resulted in service.  Likewise, the March 2010 VA examiner concluded that the Veteran's cervical discogenic disease was not caused by or a result of injury to his cervical while in the army.  
The Board finds the examiners' opinions persuasive and probative as they were  definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The examination reports were based on an interview of the Veteran, a physical examination, and review the claims file, including service treatment records and the medical records.  Accordingly, the opinions are found to carry significant weight.

The Veteran and his representative have been accorded ample opportunity to present competent medical evidence in support of his claim; they have failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits). 

In this case, there is no dispute that Veteran is competent to describe symptoms of his neck disorder and to state that he has had such since service because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (stating that "[S]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination. 

Here, the Board finds that the Veteran's reported history that he has had neck problems since active service, while competent, is nonetheless not credible.  
As cited above, the first clinical documentation of the onset of a chronic cervical spine disorder is 20 years after service separation.   Furthermore, on his separation examination, there was no indication of a neck disorder.  Emphasis is placed on the multi-year gap between discharge from active duty service initial documented evidence of neck problems, 20 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").

There is simply no evidence, other than statements from the Veteran, to support the assertion that the Veteran had a neck disorder since service.  For the reasons set forth above, however, the Board finds the Veteran's statements asserting continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (noting that although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

To the extent that the Veteran himself or his representative contend that a medical relationship exists between his current disability and service, the Board again acknowledges that the Veteran is competent to testify as to his observations. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the question regarding the potential relationship between the Veteran's neck disorder and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Here, while the Veteran is competent to describe his in-service symptoms, as well as his current symptoms, the Board accords his statements regarding the etiology of his disability little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the Veteran has offered only conclusory statements regarding the relationship between service and his current disorder.  In contrast, the VA examiners provided a detailed rationale in support of their opinions that the current neck disorder was not related to service, and cited to the relevant evidence.  For this reason, the VA examiners' opinions are the most probative evidence of record.  See supra Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for a neck disorder and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

C.  Right Knee Disorder

The Veteran contends that he has a right knee disorder that is the result of his active military service.  Alternatively, the Veteran contends that he has a right knee disorder that was caused or aggravated by his service-connected left knee disorder.  Thus, he believes that service connection is warranted on either a direct or secondary basis.  

After careful review of the evidentiary record, the Board finds that service connection for a right knee disorder on a direct basis to service is not warranted.  Significantly, while the service treatment records reflect complaints of right knee pain in July 1982, this is found to reflect an acute and transitory condition as the remainder of the service treatment records are completely silent with respect to any complaints or diagnosis of a right knee disorder.  In fact, at the time of his separation examination in September 1982, clinical evaluation of the lower extremities was normal.  The first clinical documentation of the onset of a right knee disorder is dated around 2008, some 26 years after service separation.  The Court has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, there is no evidence that any arthritis of the right knee was manifested during the one-year presumptive period after separation from active military service as there is no radiographic evidence of arthritis during service or within the year following discharge.  See supra 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

There are conflicting medical opinions of record regarding the relationship between current right knee disorder and military service.  Significantly, in a medical statement dated in June 2008, the Veteran's primary care physician at the VA Health Care system stated that the Veteran requested that he write a latter indicating that repetitive jumping from helicopters has more than likely contributed to the degenerative changes in his knees.  Additionally, the February 2009 VA examiner found that the Veteran had right knee pain in service.  On the contrary, the March 2010 VA examiner opined that the Veteran's current minimal right knee degenerative changes were not caused by, incurred or aggravated by the Veteran's active duty service, to include his scraped knee in July 1982.  

In this case, the Board finds that the March 2010 VA examination report is the most probative evidence of record as it was definitive, based upon an evaluation of the Veteran, complete review of the Veteran's entire claims file, and consideration of the Veteran's reported history.  Additionally, the VA examiner provided a detailed rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). Furthermore, while the Veteran's primary care physician offered a positive nexus opinion between service and the current disorder, this opinion is based on the Veteran's contentions as to in-service injuries which are not documented in the records.  Additionally, although the February 2009 VA examination report indicated that the Veteran had right knee pain in service, the examiner did not provide a complete rationale for the opinion and offered a succinct statement.  In contrast, the March 2010 VA examiner provided a detailed rationale as to the cause of the Veteran's right knee disorder.  While he acknowledged that the Veteran had an in-service injury to the right knee, he nevertheless cited to the lack of any findings related to the right knee for many years and instead pointed to the Veteran's history as brick layer as the cause of the Veteran's disorder.  Accordingly, the March 2010 VA opinion is found to carry significant weight.  

Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean at 448-9.  The March 2010 VA examiner not only reviewed the claims folder in reaching his conclusion, but also offered extensive reasoning and bases for reaching his opinion, unlike the unsubstantiated conclusion as reported by the private clinician and sparse conclusion by the February 2009 examiner.  In light of the foregoing, the Board has placed greater probative weight on the findings of the March 2010 VA examination that the Veteran's current right knee disorder is not related to service.  As such, the preponderance of the competent evidence weighs against a finding that the Veteran's current right disability is related to service.

As to the Veteran's claim on a secondary basis, the Board notes that there is no dispute that he has a current right knee disorder and that he is service-connected for a left knee disorder.  The only remaining inquiry, therefore, is whether the current right knee disorder is related to the service-connected left knee disorder.  Other than the Veteran's contentions, the only evidence addressing this matter is the March 2010 VA examination report.  The VA examiner explicitly indicated that the Veteran's service-connected left knee disorder did not cause or aggravate the right knee disorder.  

The Board finds the examiner's opinion persuasive and probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The examination report was based on an interview of the Veteran, a physical examination, and review the claims file, including the most recent medical records.  Accordingly, the opinion is found to carry significant weight.

The Veteran and his representative have been accorded ample opportunity to present competent medical evidence in support of his claim; they have failed to do so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits). 

While the Veteran is competent to describe his in-service symptoms, as well as his current symptoms, the Board accords his statements regarding the etiology of his disability little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the Veteran has offered only conclusory statements regarding the etiology of his current disorder.  In contrast, the March 2010 VA examiner provided a detailed rationale in support of his opinions that the current disorder was not related to service or a service-connected disability, and cited to the relevant evidence and medical literature.  For this reason and the reasons discussed above, the March 2010 VA examiner's opinion is the most probative evidence of record.  See supra Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for a right knee disorder on both a direct and secondary basis and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).





ORDER

Service connection for a back disorder is denied.  

Service connection for a neck disorder is denied.  

Service connection for a right knee disorder, to include as secondary to his service-connected left knee disorder, is denied.  






____________________________________________
LANA JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


